Citation Nr: 0715370	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-28 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to May 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran died in September 2001.  

2.  At the time of his death, the veteran was service 
connected for a duodenal ulcer, evaluated as 30 percent 
disabling. 

3.  The death certificate lists the immediate cause of death 
as acute myocardial infarction due to or as a consequence of 
coronary artery disease due to or as a consequence of 
arteriosclerosis vascular disease, and lists polymyalgia 
rheumatica as another significant condition contributing to 
death.

4. An etiological relationship between an acute myocardial 
infarction, coronary artery disease, ateriosclerosis vascular 
disease, or polymyalgia rheumatica and active service is not 
shown.

5.  An etiological relationship between acute myocardial 
infarction, coronary artery disease, arteriosclerosis 
vascular disease, or polymyalgia rheumatica and the service-
connected disability is not shown, nor is the service 
connected disability shown to have contributed substantially 
or materially to cause the veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West Supp. 
2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). Service connection also may be granted with evidence 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2006).

Where a veteran served (90) days or more during a period of 
war and cardiovascular disease becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Even though it is neither contended nor shown that these 
fatal disorders began during the veteran's active military 
service, the Board will consider whether any of the 
disabilities listed on the death certificate should be 
service-connected.  In this case, those disabilities would be 
acute myocardial infarction, coronary artery disease and 
arteriosclerosis vascular disease, and polymyalgia 
rheumatica, which is listed as another significant condition 
contributing to the veteran's death.  Upon review, there is 
nothing in the service medical records to indicate that these 
disorders were manifested in service, nor does the record 
contain evidence that these disorders were manifested for 
many years thereafter.  The medical evidence of record 
suggests that the veteran began treatment for heart pathology 
many years after service.  For example, the December 1989 
Discharge Summary for an unrelated cervical node biopsy notes 
that the veteran had a five year history of congestive heart 
failure, and there is a March 1990 post-operative diagnosis 
of atrial fibrillation.  In short, the medical evidence does 
not link any heart condition or cardiovascular disease, or 
polymyalgia rheumatica to the veteran's military service, 
which occurred decades earlier.  As such, the Board finds 
that direct service connection for the conditions listed on 
the death certificate is not warranted.

As discussed, service connection for the cause of a veteran's 
death can also be established by showing that a service-
connected disability was either the principal cause of death 
or a contributory cause of death. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In July 1945, service connection was 
granted for the veteran's duodenal ulcer disability. That was 
the only disability for which service connection had been 
granted.  Thus, the appellant must show that the ulcer 
disability was either the principal cause of the veteran's 
death or a contributory cause of his death.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition was (1) the 
immediate or underlying cause of death or (2) etiologically-
related to the cause of death.  38 C.F.R. § 3.312(b).

Service connection for cause of death may also be established 
if the appellant shows that the service-connected ulcer 
disability was a contributory cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show merely that it 
shared causally in producing death; rather, a causal 
connection must be established.  38 C.F.R. § 3.312(c)(1).

The death certificate does not list the veteran's service-
connected ulcer disability as an immediate cause of death or 
as a significant condition contributing to the veteran's 
death.  

Prior to his demise, the veteran was treated for numerous 
health conditions which included, but were not limited to: 
atrial fibrillation, aortic valve disorder, pacemaker 
placement, esophageal cancer, near total esophagectomy, 
sinoatrial node dysfunction, prostate malignancy, squamous 
cell carcinoma of the tonsillar pillar and submandular node, 
irritable colon, and malnutrition.  The claims folder 
primarily contains post-service hospitalization records for a 
bleeding duodenal ulcer in April 1983 and medical treatment 
from physicians for a number of the above-mentioned problems 
mostly relating to cardiology and cancer treatment, and 
related symptomatology.  Five of these private treating 
physicians submitted professional opinions as to the etiology 
of the veteran's death.  The claims folder also contains a VA 
opinion dated in August 2005 as to the etiology of the 
veteran's death.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The appellant maintains that the veteran died from esophageal 
cancer, which resulted from a chain of gastrointestinal 
complications beginning with the service-connected duodenal 
ulcer, rather than from a heart disorder, as stated on the 
death certificate.  Alternatively, the appellant contended at 
the time of her October 2001 claim that the veteran's 
gastrointestinal problem caused his heart to fail, resulting 
in his death.  The appellant has submitted medical opinions 
by the veteran's treating physicians to support her claim.  
The Board will consider and weigh the medical opinions below.

First, the Board notes that the death certificate, which was 
certified by Dr. Johnson, shows that the veteran died at home 
of acute myocardial infarction, coronary artery disease, and 
arteriosclerosis vascular disease, and that polymyalgia 
rheumatica contributed to his death.  In addition to the 
opinion contained in the death certificate, Dr. Johnson - 
listed on his letterhead as Board certified in family 
practice -- provided several opinions.  In October 2001 and 
March 2002 opinions, he indicated that the veteran had been 
his patient from November 1990 until his death in September 
2001.  In October 2001, he indicated that the veteran's 
"terminal event was aggravated if not precipitated by his 
gastrointestinal problems which originated during his service 
years in 1944."  He expressed the opinion that the veteran's 
demise was precipitated by his "increasing gastrointestinal 
problems" and the increasing strain that it placed on his 
heart and his constitution.  In his March 2002 opinion, he 
was more specific, and indicated that the veteran's "chronic 
gastrointestinal problems" had caused both his medical 
retirement from the military and his Barrett's esophagus, 
which led to the fatal esophageal cancer.  Finally, in 
September 2003, Dr. Johnson indicated that his medical 
records had been lost and reiterated his opinion that the 
cause of the veteran's death was directly related to 
esophageal cancer, and that the veteran's service-connected 
gastrointestinal disease led to the development of cancer of 
the stomach and esophagus, which eventually resulted in the 
veteran's death.

Although the appellant attempts to discount the opinion 
contained in the death certificate by asserting that the 
cause of death was determined by "the 911 response team - 
none of whom were doctors," the record shows that Dr. 
Johnson, the veteran's physician, certified the cause of 
death.  Moreover, Dr. Johnson never explains why he did not 
list the veteran's service-connected disability on the death 
certificate, if, indeed, it had been a contributing cause of 
the veteran's death.  Nor does he explain why acute 
myocardial infarction, rather than esophageal cancer, was 
listed as the primary cause of death.  Given that Dr. Johnson 
was the veteran's doctor, and that he has not explained the 
discrepancies between the death certificate that he certified 
and his later opinion letters, the Board does not discount 
the opinion as to the veteran's cause of death contained in 
his death certificate, but the Board cannot give much weight 
to Dr. Johnson's later opinions.

In February 2002, Dr. Odell wrote an opinion in which he 
stated that it was difficult to speculate as to the cause of 
the veteran's death as he had last seen the veteran 
approximately nine months prior to his death.  He stated that 
he was uncertain about what tests were performed concerning 
the veteran's abdomen and heart prior to his death and 
speculated about the causes of esophageal cancer and provided 
some theories about how its origin may or may not be related 
to the veteran's history of a gastric ulcer.  In short, the 
physician indicated that he was unable to make a definite 
opinion due to the lack of his knowledge of the veteran's 
health condition at the time of his demise or whether the 
veteran's service connected ulcer was related to his history 
of esophageal cancer.  The Board finds that this medical 
opinion only presented possibilities.  This opinion was 
equivocal and speculative.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  An award of service connection 
must be based on reliable competent medical evidence and 
conjectural or speculative opinions as to some remote 
possibility of such relationship are insufficient.  See 38 
C.F.R. § 3.102 (2006); see also Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  See also Bloom v. West, 12 Vet. App. 185, 
186-87 (1999), Davis v. West, 13 Vet. App. 178, 185 (1999) 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The opinions of Drs. Kalvaria, Ronaldson and Graff are 
considered together as the record reflects that they were in 
the same medical practice group and treated the veteran up to 
one week before his death.  Drs. Kalvaria and Ronaldson are 
of the opinion that the veteran's death was caused by his 
esophageal cancer.  Dr. Graff opined that the veteran's death 
by cardiac arrest was precipitated by his gastrointestinal 
disorders.  In their opinions, each of the physicians linked 
the veteran's service-connected duodenal ulcer to his 
esophageal cancer which they opined either caused or 
contributed to the veteran's death.  As discussed above, the 
cause of death as recorded on the veteran's death certificate 
was acute myocardial infarction, coronary artery disease, 
arteriosclerosis vascular disease, and polymalgia rheumatica.  
Despite the detail of the death certificate, no mention of 
the veteran's esophageal cancer or other gastrointestinal 
pathology was found as a cause of the veteran's death or a 
contributory cause of death.  Nonetheless, the Board has 
seriously considered the opinions of the veteran's treating 
physicians and has reviewed the claims folder and the medical 
findings pertaining to the veteran's condition prior to his 
death.  To wit, medical records of the stated physicians 
reflect that in March 2001, six months prior to the veteran's 
death, Dr. Graff examined the veteran and found the veteran 
remained free of recurrent esophageal cancer which was 
notably confirmed by CT scan.  The records indicated that the 
veteran's health was consistently monitored.  In June 2001, 
some three months prior to his death, the veteran was fitted 
with a feeding tube by the practice in order to meet the 
nutritional needs of the veteran.  The medical notes indicate 
that subsequent to its placement he was eating well and 
feeling better.  After re-fitting the feeding tube and 
subsequent follow-up, the physician noted in August 2001, one 
month prior to the veteran's death, that the veteran was 
delighted that he had gained weight.  No negative 
gastrointestinal findings were made.  According to an office 
visit one week before the veteran's death, Dr. Graff noted 
that the veteran remained clinically free of recurrent 
esophageal cancer and continued to gain weight.  The Board 
finds that these medical findings in treatment records 
proximate to the veteran's date of death are not only in 
conflict with the reasons given on the death certificate but 
also with the opinions of his treating physicians.  As 
indicated Dr. Graff was, on several occasions, the physician 
making the health assessment of the veteran in the final 
weeks prior to his death.  His findings -- which indicated a 
recovering patient which was gaining weight and in remission 
for at least 6 months prior to his death -- are in direct 
conflict with his medical opinion that due to incurable 
esophageal cancer, the veteran "remained frail and 
debilitated following his surgery, his nutritional status was 
poor, and these factors exacerbated his (the veteran's) 
chronic cardiac condition."  He concluded that although the 
veteran's death certificate reflected a cardiac demise, the 
cardiac condition was precipitated by esophageal cancer.  

None of these medical opinions, however, address the 
discrepancies between the certificate of death and the 
treatment records with the opinions advanced in the letters 
supporting the appellant's claim.  In view of these 
discrepancies between the contemporaneous medical evidence 
and the later medical opinions, the Board finds that the 
medical opinions of Dr. Graff and his colleagues Drs. 
Kalvaria and Ronaldson have little probative value.  As 
established, the bases for their opinions are not supported 
by the death certificate and treatment records and are in 
conflict with their own medical findings. 

Conversely, the Board attaches significant probative value to 
the August 2005 VA opinion.  The VA opinion -- authored by a 
nurse practitioner and co-signed by a physician -- was made 
after a through review of the claims file including the 
service medical records, the death certificate, the 
appellant's statements, and comprehensive medical evidence 
that included treatment by physicians who offered opinions 
above.  The VA examiner noted the veteran's medical history 
which led to his service connection for duodenal ulcer and 
noted the veteran's post-service treatment for a multitude of 
medical conditions including treatment for congestive heart 
failure.  Upon review of the entire record, it was concluded 
that the veteran's underlying pathology and death was cardiac 
related.  The opinion was that the duodenal ulcer was not a 
contributing factor or causative agent to the veteran's 
death.  It was noted that the veteran was treated for 
esophageal cancer, but that it did not appear to be the 
reason for the veteran's death. 

The Board finds that the VA opinion is the most probative 
opinion.  It is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  None of the other 
opinions were based on review of the claim's file and for the 
most part, each lacked adequate reasons and bases or were 
contradictory in nature.  Furthermore, it is not clear from 
the record how much the other physicians could ascertain 
about the veteran's original service-connected disability as 
their treatment of the veteran began many years post service.  
Nonetheless, the veteran's claim fails due to the lack of 
evidence on the death certificate or otherwise that the 
veteran's cause of death was caused or contributed by a 
gastrointestinal condition or event.

In sum, the preponderance of the evidence is against a causal 
connection between the service-connected duodenal ulcer 
condition and the cause of the veteran's death either as a 
principal or contributory cause.  The death certificate lists 
acute myocardial infarction as the immediate cause of death, 
it also explicitly identifies two other conditions as 
contributing to the immediate cause of death: coronary artery 
disease and arteriosclerosis vascular disease.  Another 
significant condition is noted as polymalgia rheumatica.  The 
veteran's family physician, Dr. Johnson, was aware of the 
veteran's history of the service-connected duodenal ulcer and 
his subsequent gastrointestinal disorders (i.e., esophageal 
cancer). Yet, that ulcer disability or any other 
gastrointestinal condition was not listed as a condition 
contributing to the immediate cause of death on the death 
certificate, even though three other reasons for death were 
given.  Furthermore, the treatment records of the veteran up 
until a week before his death reflect that the veteran's 
gastrointestinal condition was stable for his esophageal 
cancer remained in remission, and he was eating well, gaining 
weight and feeling better.  

In making its decision, the Board is sympathetic to the 
appellant's loss and has considered the appellant's 
statements in which she contends that the veteran's service-
connected ulcer and its related gastrointestinal problems 
caused the veteran's heart to fail.  She has also contended 
that the veteran's cause of death was erroneously recorded as 
an acute myocardial infarction and other cardiac conditions.  
As a layperson without medical training and expertise, she is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, 
the appellant's opinion regarding the cause of the veteran's 
death has no probative value.  The appellant has also 
contended that the veteran's death certificate was "simply 
rubber-stamped" as the veteran was not examined at the time 
of his death.  The Board finds the evidence to show the 
contrary.  The veteran's family physician is shown to have 
signed the death certificate and agreed to the causes stated 
therein. 

The Board concludes that as the service-connected disability 
-- duodenal ulcer -- did not cause or contribute to the 
veteran's death, and the veteran's fatal disorders -- acute 
myocardial infarction, coronary artery disease, 
arteriosclerosis vascular disease, and polymalgia rheumatica 
-- were not incurred or aggravated during the veteran's 
active military service, service connection cannot be granted 
for the cause of the veteran's death, and the appellant 
cannot qualify for DIC on this basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO's October 2001 letter describing the 
evidence needed to support the claim for service connection 
was timely mailed before the January 2002 rating decision.  
It identified what evidence VA was collecting, requested the 
claimant to send in particular documents and information, and 
identified what evidence might be helpful in establishing her 
claim.  See Quartuccio.  In March 2006, the RO provided the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that any deficiency in the notice or 
the timing of these notices is harmless error. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service medical records have been associated with the claims 
file, and a VA medical opinion was obtained.  VA has also 
made reasonable attempts to secure any pertinent private 
medical records.  38 C.F.R. § 3.159.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


